Citation Nr: 0303750	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased (compensable) evaluation for 
chronic suppurative otitis media prior to June 12, 2000.

2.	Entitlement to a current evaluation in excess of 10 
percent for chronic suppurative otitis media.

3.	Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 decision by the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.


REMAND

In her VA Form 9 (Substantive Appeal) received in November 
2002, the veteran indicated that she wanted a hearing before 
a member of the Board at the RO (i.e., a Travel Board 
hearing).  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, and so inform the 
veteran in a timely manner.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Renee M. Pelletier
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




